Case 4:19-cv-05210-RMP   ECF No. 207   filed 03/30/20   PageID.4809 Page 1 of 10




 1    ROBERT W. FERGUSON
      Attorney General
 2
      JEFFREY T. SPRUNG, WSBA #23607
 3    ZACHARY P. JONES, WSBA #44557
      JOSHUA WEISSMAN, WSBA #42648
 4    PAUL M. CRISALLI, WSBA #40681
      NATHAN K. BAYS, WSBA #43025
 5    BRYAN M.S. OVENS, WSBA #32901
      Assistant Attorneys General
 6    8127 W. Klamath Court, Suite A
      Kennewick, WA 99336
 7    (509) 734-7285

 8                   UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WASHINGTON
 9                            AT SPOKANE

10    STATE OF WASHINGTON, et al.,             NO. 4:19-cv-05210-RMP

11                  Plaintiffs,                PLAINTIFFS’ RESPONSE TO
                                               NOTICE OF SUPPLEMENTAL
12       v.                                    AUTHORITY

13    UNITED STATES DEPARTMENT
      OF HOMELAND SECURITY, a
14    federal agency, et al.

15                  Defendants.

16

17

18

19

20

21
22


     PLS’ RESP. TO NOTICE OF                                ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     SUPPLEMENTAL AUTHORITY                                         Kennewick, WA 99336
                                                                       (509) 734-7285
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 207    filed 03/30/20   PageID.4810 Page 2 of 10




 1          Plaintiff States respectfully submit this response to Defendants’ Notice of

 2    Supplemental Authority regarding Plaintiffs’ Motion to Compel (ECF No. 206).

 3    The decision Defendants attach—Almaklani v. Trump, 18CV398NGGCLP,

 4    2020 WL 1282920 (E.D.N.Y. Mar. 17, 2020)—is distinguishable from

 5    Plaintiffs’ pending Motion in several respects.

 6          First, plaintiffs sought discovery in Almaklani at the “eleventh[] hour.”

 7    ECF No. 206 at 9. The case had been pending for over two years, and at the

 8    time of the court’s decision, the federal defendants had already moved for

 9    summary judgment. Id. at 5, 8. By contrast, Plaintiffs here promptly filed their

10    Motion to Compel before any dispositive motions have been filed.

11          Second, unlike in Almaklani, the constitutional claim here is distinct from

12    the APA claims. See ECF No. 200 at 7 (the “Equal Protection claim is not

13    merely duplicative of the APA claims”); cf. ECF No. 206 at 16 (acknowledging

14    split of authority and citing cases disallowing discovery where “constitutional

15    claims fundamentally overlap with the APA claims”).

16          Third, Plaintiffs have made a more than adequate showing to permit

17    discovery. Unlike in Almaklani, see ECF No. 206 at 18–19, Plaintiffs proffered

18    significant public-record evidence—including statements and emails—that

19    suggests certain federal officials may have acted with unlawful discriminatory

20    intent, see ECF No. 195 at 13–15; ECF No. 200 at 7–8.

21
22


     PLS’ RESP. TO NOTICE OF                   1               ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
     SUPPLEMENTAL AUTHORITY                                            Kennewick, WA 99336
                                                                          (509) 734-7285
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 207    filed 03/30/20   PageID.4811 Page 3 of 10




 1          Finally, the Almaklani decision says nothing about the first of the two

 2    types of relief Plaintiffs seek: a privilege log provided by Defendants to

 3    accompany the Administrative Record. See ECF No. 195 at 5–9.

 4          The Almaklani case therefore does not support Defendants’ position.

 5    Plaintiffs respectfully request that the Court grant their Motion to Compel

 6    (ECF No. 195) in its entirety.

 7          RESPECTFULLY SUBMITTED this 30th day of March 2020.

 8                                     ROBERT W. FERGUSON
                                       Attorney General of Washington
 9
                                       /s/ Jeffrey T. Sprung
10                                     JEFFREY T. SPRUNG, WSBA #23607
                                       ZACHARY P. JONES, WSBA #44557
11                                     JOSHUA WEISSMAN, WSBA #42648
                                       PAUL M. CRISALLI, WSBA #40681
12                                     NATHAN K. BAYS, WSBA #43025
                                       BRYAN M.S. OVENS, WSBA #32901
13                                     Assistant Attorneys General
                                       8127 W. Klamath Court, Suite A
14                                     Kennewick, WA 99336
                                       (509) 734-7285
15                                     jeff.sprung@atg.wa.gov
                                       zach.jones@atg.wa.gov
16                                     joshua.weissman@atg.wa.gov
                                       paul.crisalli@atg.wa.gov
17                                     nathan.bays@atg.wa.gov
                                       bryan.ovens@atg.wa.gov
18                                     Attorneys for Plaintiff State of Washington
19

20

21
22


     PLS’ RESP. TO NOTICE OF                   2               ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
     SUPPLEMENTAL AUTHORITY                                            Kennewick, WA 99336
                                                                          (509) 734-7285
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 207   filed 03/30/20   PageID.4812 Page 4 of 10




 1                                 MARK R. HERRING
                                   Attorney General of Virginia
 2
                                   /s/ Michelle S. Kallen
 3                                 MICHELLE S. KALLEN, VSB #93286
                                   Deputy Solicitor General
 4                                 JESSICA MERRY SAMUELS, VSB #89537
                                   Assistant Solicitor General
 5                                 RYAN SPREAGUE HARDY, VSB #78558
                                   ALICE ANNE LLOYD, VSB #79105
 6                                 MAMOONA H. SIDDIQUI, VSB #46455
                                   Assistant Attorneys General
 7                                 Office of the Attorney General
                                   202 North Ninth Street
 8                                 Richmond, Virginia 23219
                                   (804) 786-7240
 9                                 MKallen@oag.state.va.us
                                   JSamuels@oag.state.va.us
10                                 RHardy@oag.state.va.us
                                   ALloyd@oag.state.va.us
11                                 MSiddiqui@oag.state.va.us
                                   SolicitorGeneral@oag.state.va.us
12                                 Attorneys for Plaintiff Commonwealth of
                                   Virginia
13

14                                 PHIL WEISER
                                   Attorney General of Colorado
15
                                   /s/ Eric R. Olson
16                                 ERIC R. OLSON, #36414
                                   Solicitor General
17                                 Office of the Attorney General
                                   Colorado Department of Law
18                                 1300 Broadway, 10th Floor
                                   Denver, CO 80203
19                                 (720) 508 6548
                                   Eric.Olson@coag.gov
20                                 Attorneys for Plaintiff the State of Colorado

21
22


     PLS’ RESP. TO NOTICE OF                3               ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     SUPPLEMENTAL AUTHORITY                                         Kennewick, WA 99336
                                                                       (509) 734-7285
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 207   filed 03/30/20   PageID.4813 Page 5 of 10




 1                                 KATHLEEN JENNINGS
                                   Attorney General of Delaware
 2                                 AARON R. GOLDSTEIN
                                   State Solicitor
 3                                 ILONA KIRSHON
                                   Deputy State Solicitor
 4
                                   /s/ Monica A. Horton
 5                                 MONICA A. HORTON, #5190
                                   Deputy Attorney General
 6                                 820 North French Street
                                   Wilmington, DE 19801
 7                                 Monica.horton@delaware.gov
                                   Attorneys for Plaintiff the State of Delaware
 8

 9                                 KWAME RAOUL
                                   Attorney General of Illinois
10
                                   /s/ Liza Roberson-Young
11                                 LIZA ROBERSON-YOUNG, #6293643
                                   Public Interest Counsel
12                                 Office of the Illinois Attorney General
                                   100 West Randolph Street, 11th Floor
13                                 Chicago, IL 60601
                                   (312) 814-5028
14                                 ERobersonYoung@atg.state.il.us
                                   Attorney for Plaintiff State of Illinois
15
16                                 CLARE E. CONNORS
                                   Attorney General of Hawai‘i
17
                                   /s/ Lili A. Young
18                                 LILI A. YOUNG, #5886
                                   Deputy Attorney General
19                                 Department of the Attorney General
                                   425 Queen Street
20                                 Honolulu, HI 96813
                                   (808) 587-3050
21                                 Lili.A.Young@hawaii.gov
                                   Attorneys for Plaintiff State of Hawai‘i
22


     PLS’ RESP. TO NOTICE OF                4               ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     SUPPLEMENTAL AUTHORITY                                         Kennewick, WA 99336
                                                                       (509) 734-7285
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 207   filed 03/30/20   PageID.4814 Page 6 of 10




 1                                 BRIAN E. FROSH
                                   Attorney General of Maryland
 2
                                   /s/ Jeffrey P. Dunlap
 3                                 JEFFREY P. DUNLAP, #1812100004
                                   Assistant Attorney General
 4                                 200 St. Paul Place
                                   Baltimore, MD 21202
 5                                 T: (410) 576-7906
                                   F: (410) 576-6955
 6                                 JDunlap@oag.state.md.us
                                   Attorneys for Plaintiff State of Maryland
 7

 8                                 MAURA HEALEY
                                   Attorney General of Commonwealth of
 9                                 Massachusetts

10                                 /s/ Abigail B. Taylor
                                   ABIGAIL B. TAYLOR, #670648
11                                 Chief, Civil Rights Division
                                   DAVID UREÑA, #703076
12                                 Special Assistant Attorney General
                                   ANGELA BROOKS, #663255
13                                 Assistant Attorney General
                                   Office of the Massachusetts Attorney General
14                                 One Ashburton Place
                                   Boston, MA 02108
15                                 (617) 963-2232
                                   abigail.taylor@mass.gov
16                                 david.urena@mass.gov
                                   angela.brooks@mass.gov
17                                 Attorneys for Plaintiff Commonwealth of
                                   Massachusetts
18

19

20

21
22


     PLS’ RESP. TO NOTICE OF                5               ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     SUPPLEMENTAL AUTHORITY                                         Kennewick, WA 99336
                                                                       (509) 734-7285
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 207   filed 03/30/20   PageID.4815 Page 7 of 10




 1                                 DANA NESSEL
                                   Attorney General of Michigan
 2
                                   /s/Toni L. Harris
 3                                 FADWA A. HAMMOUD, #P74185
                                   Solicitor General
 4                                 TONI L. HARRIS, #P63111
                                   First Assistant Attorney General
 5                                 Michigan Department of Attorney General
                                   P.O. Box 30758
 6                                 Lansing, MI 48909
                                   (517) 335-7603 (main)
 7                                 HarrisT19@michigan.gov
                                   Hammoudf1@michigan.gov
 8                                 Attorneys for the People of Michigan

 9
                                   KEITH ELLISON
10                                 Attorney General of Minnesota

11                                 /s/ R.J. Detrick
                                   R.J. DETRICK, #0395336
12                                 Assistant Attorney General
                                   Minnesota Attorney General’s Office
13                                 Bremer Tower, Suite 100
                                   445 Minnesota Street
14                                 St. Paul, MN 55101-2128
                                   (651) 757-1489
15                                 (651) 297-7206
                                   Rj.detrick@ag.state.mn.us
16                                 Attorneys for Plaintiff State of Minnesota

17

18

19

20

21
22


     PLS’ RESP. TO NOTICE OF                6               ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     SUPPLEMENTAL AUTHORITY                                         Kennewick, WA 99336
                                                                       (509) 734-7285
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 207   filed 03/30/20   PageID.4816 Page 8 of 10




 1                                 AARON D. FORD
                                   Attorney General of Nevada
 2
                                   /s/ Heidi Parry Stern
 3                                 HEIDI PARRY STERN, #8873
                                   Solicitor General
 4                                 Office of the Nevada Attorney General
                                   555 E. Washington Ave., Ste. 3900
 5                                 Las Vegas, NV 89101
                                   HStern@ag.nv.gov
 6                                 Attorneys for Plaintiff State of Nevada

 7
                                   GURBIR S. GREWAL
 8                                 Attorney General of New Jersey

 9                                 /s/ Glenn J. Moramarco
                                   GLENN J. MORAMARCO, #030471987
10                                 Assistant Attorney General
                                   Office of the Attorney General
11                                 Richard J. Hughes Justice Complex
                                   25 Market Street, 1st Floor, West Wing
12                                 Trenton, NJ 08625-0080
                                   (609) 376-3232
13                                 Glenn.Moramarco@law.njoag.gov
                                   Attorneys for Plaintiff State of New Jersey
14

15                                 HECTOR BALDERAS
                                   Attorney General of New Mexico
16
                                   /s/ Tania Maestas
17                                 TANIA MAESTAS, #20345
                                   Chief Deputy Attorney General
18                                 P.O. Drawer 1508
                                   Santa Fe, New Mexico 87504-1508
19                                 tmaestas@nmag.gov
                                   Attorneys for Plaintiff State of New Mexico
20

21
22


     PLS’ RESP. TO NOTICE OF                7               ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     SUPPLEMENTAL AUTHORITY                                         Kennewick, WA 99336
                                                                       (509) 734-7285
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 207   filed 03/30/20   PageID.4817 Page 9 of 10




 1                                 PETER F. NERONHA
                                   Attorney General of Rhode Island
 2
                                   /s/ Lauren E. Hill
 3                                 LAUREN E. HILL, #9830
                                   Special Assistant Attorney General
 4                                 Office of the Attorney General
                                   150 South Main Street
 5                                 Providence, Rhode Island 02903
                                   (401) 274-4400 x 2038
 6                                 E-mail: lhill@riag.ri.gov
                                   Attorneys for Plaintiff State of Rhode Island
 7

 8

 9
10

11

12
13

14

15
16

17

18

19

20

21
22


     PLS’ RESP. TO NOTICE OF                8               ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     SUPPLEMENTAL AUTHORITY                                         Kennewick, WA 99336
                                                                       (509) 734-7285
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 207    filed 03/30/20   PageID.4818 Page 10 of 10




 1                          DECLARATION OF SERVICE

 2          I hereby declare that on this day I caused the foregoing document to be

 3    electronically filed with the Clerk of the Court using the Court’s CM/ECF

 4    System which will serve a copy of this document upon all counsel of record.

 5          DATED this 30th day of March 2020, at Seattle, Washington.

 6
                                   /s/ Jeffrey T. Sprung
 7                                 JEFFREY T. SPRUNG, WSBA #23607
                                   Assistant Attorney General
 8

 9
10

11

12
13

14

15
16

17

18

19

20

21
22


     PLS’ RESP. TO NOTICE OF                  9              ATTORNEY GENERAL OF WASHINGTON
                                                                 8127 W. Klamath Court, Suite A
     SUPPLEMENTAL AUTHORITY                                          Kennewick, WA 99336
                                                                        (509) 734-7285
     NO. 4:19-cv-05210-RMP
